ORDER

PER CURIAM.
Robert Walters (“Employee”) appeals the final award of the Labor and Industrial Relations Commission (“Commission”) denying permanent total disability compensation from the Second Injury Fund (“Fund”). The Commission, which affirmed and adopted the findings of the Administrative Law Judge, determined that Employee was not rendered permanently and totally disabled as a result of the combination of his primary work-related injury and his preexisting injuries. Rather, Employee was rendered permanently totally disabled by the combination of his work-related injury, the subsequent progression of his preexisting conditions unrelated to the primary injury, and a subsequent heart attack. We affirm.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by substantial and competent evidence in the record and is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the award pursuant to Rule 84.16(b).